Reese, C. J.,
dissenting.
I do not express any opinion as to what the result of this hearing should be, and therefore do not Avish to be considered as opposing the reversal of the judgment in this case. However, I do wish to express my dissent from that part of the opinion from which any inference may be drawn that the injury from which plaintiff has suffered is, or can be in any sense, attributable to his carelessness or negligence. It is not necessary that I revieAv the facts in the case as disclosed by the evidence. In my judgment the most that can be said is that the injury is the result of an unfortunate accident for which no one is to blame.